Citation Nr: 0006792	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  94-25 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1993 RO decision which denied service 
connection for PTSD.  The veteran failed to report for an RO 
hearing in 1994.  The file shows that the RO previously 
denied service connection for PTSD in March 1985, and the 
veteran did not perfect an appeal from that determination by 
filing a timely substantive appeal.  In its August 1993 
decision, the RO did not address the issue of finality of its 
prior decision which denied service connection for PTSD, 
although failure to do so did not prejudice the veteran.  
Under the circumstances of this case, the Board will address 
the issue of service connection for PTSD on a de novo basis.  
This is the only issue on appeal at this time.

The Board notes that an issue of service connection for any 
other psychiatric disorder is not on appeal at this time.  A 
claim for service connection for schizophrenia was denied by 
the Board in April 1973, and the Board denied an application 
to reopen the claim in March 1980.  In a November 1993 
statement, the veteran's representative argued that service 
connection should be granted for a psychosis.  Reopening of 
the claim for service connection for a psychosis would 
require new and material evidence.  The file shows that the 
RO attempted to develop this issue, by scheduling the veteran 
for a VA examination in 1997, but he failed to report.  The 
issue of an application to reopen a claim for service 
connection for a psychosis has not been procedurally 
developed for appellate review, is not before the Board at 
this time, and is referred to the RO for any indicated 
action.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for PTSD.

CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served an active duty in the Air Force from July 
1966 to February 1970; his service included duty in Vietnam; 
and he performed duties of a mechanic.

The veteran's service medical records note no psychiatric 
disorder.  At his service separation examination, he gave a 
history of frequent trouble sleeping and infrequent bed 
wetting since he came to Vietnam, and he associated this with 
rocket attacks and anxiety secondary to being in Vietnam.  
The psychiatric system was normal on objective clinical 
evaluation.  

Post-service medical records beginning in October 1971 (more 
than a year after service), and continuing into the 1990s, 
show the veteran was diagnosed and treated for schizophrenia.  
None of the medical records show a diagnosis of PTSD.

On an April 1993 VA examination to determine the presence of 
PTSD, the examiners (both a psychologist and a psychiatrist) 
reviewed the veteran's clinical history, including the claims 
file.  Following examination, the diagnosis was 
schizophrenia.  The examiners noted that nowhere in the 
records had a diagnosis of PTSD been entertained as a 
possibility.

The veteran claims service connection for PTSD as the result 
of alleged stressors during Vietnam service.  Service 
connection may be granted for a disability due to a disease 
or injury which was incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Among the specific 
requirements for service connection for PTSD is a proper 
diagnosis of the condition.  38 C.F.R. § 3.304(f).  

The veteran's claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For the veteran's claim to be plausible or well grounded, it 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
In order for a service connection claim to be well grounded, 
there must be competent evidence of current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (medical evidence, or, in some 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence shows that the veteran was diagnosed with 
schizophrenia after service.  None of the medical records on 
file, including the latest VA examination, shows a diagnosis 
of PTSD.  Without a current diagnosis of PTSD, the claim for 
service connection is not well grounded.  Caluza, supra; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Since the 
veteran has not met his initial burden of presenting evidence 
of a well-grounded claim for service connection for PTSD, his 
claim must be denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

